DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a second flow path, the first flow path and the second flow path being independent of each other…lower electrode block disposed on a portion of an upper surface of the second heat radiator;…a submount disposed on a remainder of the upper surface of the second heat radiator;…upper electrode block disposed in such a way that the submount and the semiconductor laser element are clamped between the upper electrode block and the second heat radiator…wherein the second flow path is formed below a zone for the disposition of the lower electrode block.”
The closest prior art of record are Miyajima et al. (2008/0095204) which disclose: a first heat radiator (10) having a first flow path inside to allow a flow of a refrigerant (Fig. 4, [0034]), a second heat radiator (18a, 18b or 18c) put in contact with an upper surface of the first heat radiator (Fig. 4, [0034]), the second heat radiator including an insulating member (17a, 17b, 17c) that internally has a third flow path communicating with the first flow path (flow path within insulating spacer) (Fig. 4, [0046]); a lower electrode block (16a) (Fig. 4, [0034]); a submount (14a), the submount being made of a conductive material and being electrically connected with the lower electrode block (16a) (Fig. 4, [0034]); a semiconductor laser element (12a, 12b, 12c) disposed on an upper surface of the submount, the semiconductor laser element being electrically connected with the submount and the lower electrode 
However, the prior art of record do not disclose: a second flow path, the first flow path and the second flow path being independent of each other; lower electrode block disposed on a portion of an upper surface of the second heat radiator; a submount disposed on a remainder of the upper surface of the second heat radiator; upper electrode block disposed in such a way that the submount and the semiconductor laser element are clamped between the upper electrode block and the second heat radiator; wherein the second flow path is formed below a zone for the disposition of the lower electrode block.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828